Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 17, 1975, convicting him of murder and manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal also brings up for review the denial, after a hearing, of defendant’s motion to suppress a confession. Judgment reversed, on the law, motion granted, and new trial ordered. Defendant’s postindictment statement made on the eve of his arraignment and prior to the procurement of counsel should have been suppressed (see People v Hobson, 39 NY2d 479; People v Davis, 55 AD2d 960; People v Pannone, 59 AD2d 725). The lack of specific corroboration of the robbery, or attempted robbery, to which defendant confessed and which ultimately resulted in the death of the victim and constituted the felony underlying the murder charge, does not constitute a bar to conviction upon such count (see People v Murray, 40 NY2d 327). Martuscello, J. P., Latham, Damiani and Rabin, JJ., concur.